-Action to recover real estate brokers’ commissions for producing a buyer upon terms alleged to have been stated by defendant. Order denying defendant’s motion for judgment on the pleadings and summary judgment affirmed, with ten dollars costs and disbursements. The questions presented should be determined upon a trial and not upon affidavits. Close, P. J., Hagarty, Carswell and Johnston, JJ., concur; Adel, J., dissents and votes to reverse the order and to grant the motion for summary judgment, with the following memorandum: Weighed in the light of the showing made by the defendant, and accepting as true the facts stated in plaintiffs’ proofs, they are insufficient in law to establish a triable issue.